Citation Nr: 0421073	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  01-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.

(The issue of whether a June 1977 decision of the Board of 
Veterans' Appeals denying restoration of service connection 
for psychosis should be revised on the grounds of clear and 
unmistakable error will be addressed in a separate decision 
following the completion of the development requested 
herein.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to February 
1970.  The appellant is the veteran's spouse and legal 
custodian.  This appeal originally came before the Board of 
Veterans' Appeals (Board) from a July 2000 rating decision of 
the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).

In an August 23, 2002, decision, the Board denied the 
veteran's claim for restoration of service connection for a 
neuropsychiatric disorder from July 25, 1972.  This decision 
followed a Board decision dated August 22, 2002, which held 
that there was no clear and unmistakable error in a June 1977 
decision of the Board of Veterans' Appeals denying 
restoration of service connection for psychosis.

The appellant appealed both Board decisions.  An April 2003 
order of the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court") consolidated the two 
appeals, and, in March 2004, the Court issued an Order which 
vacated both Board decisions and remanded the case to the 
Board for proceedings consistent with the Court's Order.  

The issue of entitlement to restoration of service connection 
for a neuropsychiatric disorder from July 25, 1972 is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.

(In its Order, the Court found the issue of whether a June 
1977 decision of the Board of Veterans' Appeals denying 
restoration of service connection for psychosis should be 
revised on the grounds of clear and unmistakable error may be 
dependent on the outcome of the present development.  Thus, 
that issue will be held in abeyance at this time, and will be 
addressed in a separate decision following the completion of 
the development requested herein.)


REMAND

The Court's Order noted that a significant change in the law 
occurred during the pendency of this appeal when, on November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  This law eliminated the concept of a well- 
grounded claim (inapplicable here), redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim. 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

The Court noted that the appellant has not been notified of 
the evidence she needed to supply and what VA would do in 
order to assist her with her claim for restoration of service 
connection for a neuropsychiatric disorder from July 25, 
1972, under Quartuccio, supra.

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  The RO should ensure that the 
notification requirements and development 
procedures contained in the VCAA are fully 
complied with and satisfied.  In 
particular, the RO should inform the 
appellant of the type of evidence required 
from her and what evidence VA will obtain 
(with assistance from her) in order to 
substantiate her claim for restoration of 
service connection for a neuropsychiatric 
disorder from July 25, 1972.  The 
appellant should also be informed that the 
RO will assist her in obtaining identified 
evidence, should she require such 
assistance.

2.  Following the above, the RO should 
review the appellant's claim for 
entitlement to restoration of service 
connection for a neuropsychiatric disorder 
from July 25, 1972.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case should be furnished 
to the appellant and her representative, 
and they should be afforded the 
appropriate period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




